           Case 1:20-cr-00066-AT Document 32 Filed 06/17/20 Page 1 of 1

                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                          DOC #: _________________
                                                                   DATE FILED: 6/17/2020

               -against-
                                                                            20 Cr. 66 (AT)
JAYVON KEITT,
                                                                               ORDER
                          Defendant.
ANALISA TORRES, District Judge:

        Having reviewed Defendant’s letter dated June 16, 2020, ECF No. 31, it is ORDERED
that the sentencing scheduled for June 29, 2020 is ADJOURNED to August 6, 2020, at 10:30
a.m. Defendant’s sentencing submission is due on July 24, 2020; the Government’s sentencing
submission is due on July 31, 2020.

      Because of the COVID-19 public health crisis, the Court has adopted emergency rules for
conducting conferences and proceedings in criminal cases. See Rule 2(B) of the Court’s
Emergency Individual Rules and Practices in Light of COVID-19.

        Accordingly, Defendant is directed to confer with the Government, and submit a letter to
the docket, in advance of sentencing and no later than July 24, 2020, stating the positions of both
Defendant and the Government on “whether the Court can, consistent with the U.S. Constitution,
Federal Rules of Criminal Procedure (see, e.g., Rules 5(f), 10(b) & (c), and 43), and any other
relevant law, conduct the matter by telephone or video and, . . . whether the Defendant consents
to appearance in that manner,” or whether the matter should be adjourned until a time when it
can be completed in person. Rule 2(B) of the Court’s Emergency Individual Rules (emphasis
added).

       The Clerk of Court is directed to terminate the motion at ECF No. 31.

       SO ORDERED.

Dated: June 17, 2020
       New York, New York
